Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 5-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over https://laluzdejesus.com/the-3rd-biennial-taxidermy-show/#jp-carousel-2953 in view of Aerni (CH 683738). Regarding Claim 1, laluzdejesus discloses a wall clock (middle figure) comprising: a clock face, a glass fronted shadow box and real preserved butterfly specimens.
laluzdejesus discloses substantially the claimed invention except for a clockwork mechanism positioning a minute hand, hour hand, and optional second hand for indicating a current time; the clock face comprising: a decorative medallion. 
Aerni teaches a similar clock having a clockwork mechanism (Fig. 1) positioning a minute hand, hour hand, and optional second hand for indicating a current time (shown in Fig. 1 and 3); the clock face comprising: a decorative medallion (title and middle of the clock in Fig. 1).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the clock of laluzdejesus by including a clockwork mechanism positioning a minute hand, hour hand, and optional second hand for indicating a current time; the clock face comprising: a decorative medallion as taught in Aerni in order to provide the functions of a regular clock while serving as a display for a valuable or sentimental ornament.
Regarding claims 5-6, Official Notice is taken in regards to using painted or textured medallions since it is well known in the art that painted or textured medallions are typically used for aesthetic purposes.


Claims 2-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over https://laluzdejesus.com/the-3rd-biennial-taxidermy-show/#jp-carousel-2953 in view of Aerni (CH 683738) and Casella (US Patent No. 4,006,586). The combination of laluzdejesus and Aerni discloses substantially the claimed invention except for the butterfly specimens being located at the cardinal positions, at the intercardinal positions or all butterfly specimens being substantially similar specimens. 	Casella teaches a similar wall clock (34) having decorative means (28) being located at the cardinal positions (Fig. 2), at the intercardinal positions (Fig. 2) or being substantially similar (Fig. 2).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the clock of laluzdejesus and Aerni by having the decorations being located at the cardinal positions, at the intercardinal positions or being substantially similar as taught in Casella in order to facilitate the time reading and the manufacturing process.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses timepieces or devices, similar to Applicant’s claimed invention, having decorative means combined with clockwork mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833